Order and judgment granting MVAIC’s motion to confirm the arbitration award in favor of respondent and ordering payment therefrom of an attorney’s fee to respondent’s attorney, unanimously modified, on the law, to the extent of reversing so much thereof as awarded an attorney’s fee to respondent’s attorney and otherwise affirmed, with $50 costs and disbursements against attorney for respondent. Respondent’s claim before the arbitrator is based on the endorsement to his insurance contract, which provides, amongst other things, for a reduction in any amount awarded by “the amount paid and the present value of all amounts payable on account of such bodily injury under any workmen’s compensation law”. (See Matter of Durant [MVAIC], 15 N Y 2d 408.) Consequently there is no fund to which a lien can attach. Concur—Breitel, J. P., McNally, Stevens, Steuer and Capozzoli, JJ.